In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: January 12, 2017
                                       UNPUBLISHED

    *************************
    SHANNON M. BARRY,                         *
                                              *           Chief Special Master Dorsey
                    Petitioner,               *
    v.                                        *           Case No. 12-039V
                                              *
    SECRETARY OF HEALTH                       *            Repayment of Excess Award of
    AND HUMAN SERVICES,                       *            Compensation; Direction of
                                              *            Additional Judgment.
                    Respondent.               *
    *************************
    Aaron Siri, Siri and Glimstad LLP, New York, New York, for petitioner.
    Alexis Babcock, United States Department of Justice, Washington, D.C., for respondent.


       DECISION ORDERING REPAYMENT OF EXCESS ATTORNEYS’ FEES AND
                    DIRECTING ADDITIONAL JUDGMENT1
        On January 19, 2012, Shannon Barry (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 42 U.S.C. §§ 300aa-1 to 34 (2012). Petitioner
alleged that, as a result of receiving an influenza (“flu”) vaccination on January 21, 2009, she
suffered from Postural Orthostatic Tachycardia Syndrome (“POTS”). Petition at Preamble. On
June 24, 2016, the undersigned issued a decision based on the parties’ stipulation and awarded
petitioner $40,000.00 in compensation. Decision at 2.
       On October 25, 2016, the undersigned issued a decision based on petitioner’s motion for
attorneys’ fees and costs. Petitioner’s attorneys were awarded compensation for attorneys’ fees
and costs in the following amounts: $78,301.11 to T. Russell Price, Esq.; $67,456.96 to Siri and
Glimstad, LLP; and $11,122.86 to Law Offices of Robert J. Krakow, P.C. Decision dated
October 25, 2016 (ECF No. 94) at 15. Judgment entered on October 27, 2016.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
        On December 9, 2016, Mr. Krakow contacted the undersigned’s law clerk via email to
report that an error in the decision resulted in an overpayment to Mr. Krakow in the amount of
$742.80. The undersigned issued an Order directing the parties to file a joint motion to amend
the judgment, which they did on January 6, 2017. See Joint Motion to Amend/Correct (“Joint
Mot.”) dated January 6, 2017 (ECF No. 99).
        The parties agree that the amount of $11,122.86 awarded to Mr. Krakow for attorneys’
fees and costs is incorrect and that the amount should be $10,379.97.2 Joint Mot. at 1
(referencing Decision at 14). The parties request that the judgment be corrected pursuant to
Rules 60(a) and (b) 3 of the United States Court of Federal Claims (“RCFC”) and that the Clerk
issue judgment directing petitioner’s counsel to send a check in the amount of $742.89 to the
Department of Health and Human Services. Id.
        The undersigned finds the parties’ request to be reasonable and GRANTS the joint
motion. Accordingly, the undersigned directs petitioner’s counsel to remit a payment of $742.89
to respondent. The Clerk of Court shall enter an additional judgment in favor of respondent in
the amount of $742.89, representing Mr. Krakow’s reimbursement to respondent for the
overpayment of attorneys’ fees and costs.
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court is directed to enter judgment in accordance with this decision.4
       IT IS SO ORDERED.


                                                              s/ Nora Beth Dorsey
                                                              Nora Beth Dorsey
                                                              Chief Special Master




2
 The decision stated that the correct amount of Mr. Krakow’s attorneys’ fees and costs should be
$10,379.97. However, the decision incorrectly ordered the Clerk of Court to pay Mr. Krakow
$11,122.86. See Decision at 14-15.
3
  RCFC 60(a) concerns corrections based on clerical mistakes, oversights, and omissions. The
rule states, in relevant part, “[t]he Court may correct a clerical mistake or a mistake arising from
oversight or omission whenever one is found in a judgment, order, or other part of the record.”
RCFC 60(b) concerns the grounds for relief from a final judgment, order, or proceeding. The
rule states, in relevant part, that “the Court may relieve a party or its legal representative from a
final judgment, order, or proceeding for the following reasons: (1) mistake…”
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.